PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No.:8,591,852			:
Issue Date: November 26, 2013		:
Application No.:13/651,534			:  ON PETITION
Filed: October 15, 2012			:
Attorney Docket No. 32387.02

This is a decision on the petition under 37 CFR 1.378(b)1, filed on January 21, 2021, to reinstate the above-cited patent pursuant to.

The petition is GRANTED.

The above-identified patent issued on November 26, 2013.  Therefore, the grace period in 35 U.S.C. § 41(b) for paying the 3.5-year maintenance fee expired at midnight on November 26, 2017.  

The subject petition under 37 CFR 1.1378(b) was filed on January 21, 2021, and is accompanied by a statement which provides additional information showing the entire period of delay was unintentional2.

The 3.5-year maintenance fee of $1,000.00 is accepted along with the petition fee of $1,050.00.The above-identified patent is reinstated, accordingly. 

Questions regarding the maintenance fee due dates and payments must be directed to the 

Maintenance Fee Office at (571) 272-6500.  Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


















    
        
            
    

    
        1 37 CFR 1.378(b) provides:
        (b) Any petition to accept an unintentionally delayed payment of a maintenance fee must include: 
        (1) The required maintenance fee set forth in § 1.20(e) through (g); 
        (2) The petition fee as set forth in § 1.17(m); and 
        (3) A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. 
        2 It is noted that 37 CFR § 1.378(b) requires a statement that the entire delay between the date the 3.5-year maintenance fee was due and the date a grantable petition was filed was unintentional.  Since the statement appearing in the petition varies from the required language, the statement is being construed as the statement required by 37 CFR §1.378(b).  If this is not a correct reading of the statement appearing in the petition, petitioner should promptly notify the Office.